DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are anticipated by limitations of claims 1-20 of US Patent number 11,381,984. Although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table below.  Therefore, claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-20 of U.S. Patent No. 11,381,984.

Pending Application 17/829,084
US Patent Number 11,381,984 
1. A method comprising:
selecting a device communicatively coupled to a network; 
accessing a plurality of device properties; 

determining a rank for each of the plurality of device properties, wherein the rank is associated with a classification criterion; 






selecting one or more device properties from the plurality of device properties based on a respective associated rank of the one or more device properties; 



accessing information associated with the device based on the selected one or more device properties; 




determining a classification associated with the device based on the information associated with the device and the selected one or more device properties; 

storing the classification associated with the device; and 
performing an action based on the classification, wherein the action includes at least one of a remediation action, an informational action, or a logging action.
1. A method comprising: 
selecting a device communicatively coupled to a network; 
accessing a plurality of device properties available to be used to classify the device; 
determining a rank for each of the plurality of device properties, wherein the rank is associated with at least one of an effectiveness, cost, or scalability of using the device property for device classification; 
generating an ordered list of the plurality of device properties based on the rank for each of the plurality of device properties; 
selecting a subset of device properties from the plurality of device properties available to be used to classify the device based on a respective position of each of the device properties in the ordered list and a respective associated rank of the subset of device properties; 

accessing information associated with the device based on the selected subset of device properties, wherein the information comprises values of the selected subset of device properties for the device; 
determining a classification associated with the device based on the information associated with the device and the selected subset of device properties from the plurality of device properties available to be used to classify the device; 
storing the classification associated with the device; and 
performing an action based on the classification, wherein the action includes at least one of a remediation action, an informational action, or a logging action.
2. The method of claim 1, wherein the rank associated with a property is based on one or more resource costs associated with classifying the device based on the property.
2. The method of claim 1, wherein the rank associated with a property is based on one or more resource costs associated with classifying the device based on the property.
3. The method of claim 1, wherein the rank associated with a property is based on an accuracy level associated with the property.
3. The method of claim 1, wherein the rank associated with a property is based on an accuracy level associated with the property.
4. The method of claim 1, wherein the rank associated with a property is based on a resistance to spoofing associated with the property.
4. The method of claim 1, wherein the rank associated with a property is based on a resistance to spoofing associated with the property.
5. The method of claim 1, wherein the selecting of the one or more properties is further based on a rank threshold.
5. The method of claim 1, wherein the selecting of the subset of properties is further based on a rank threshold.
6. The method of claim 1, wherein the selecting of the one or more properties is further based on whether the one or more properties are passive or active.
6. The method of claim 1, wherein the selecting of the subset of properties is further based on whether the each of the subset of properties are passive or active.
7. The method of claim 1, wherein the respective rank associated with the one or more properties are dynamically adjustable.
7. The method of claim 1, wherein the respective rank associated with the subset of properties are dynamically adjustable.
8. The method of claim 1, wherein the respective rank associated with the one or more properties is based on a score function.
8. The method of claim 1, wherein the respective rank associated with the subset of properties is based on a score function.
9. The method of claim 1 further comprising: 
in response to a classification confidence value associated with the classification being below a threshold, 
selecting an additional property based on the respective associated rank of the additional property; 



determining an additional classification based on the information associated with the device and based on the additional property and the one or more properties according to the respective ranks of the additional property and the first one or more properties.
9. The method of claim 1 further comprising: 
in response to a classification confidence value associated with the classification being below a threshold, 
selecting an additional property from the plurality of properties available to be used to classify the device based on the respective associated rank of the additional property; and 

determining an additional classification based on the information associated with the device and based on the additional property and the subset of properties according to the respective ranks of the additional property and the subset of properties.
10. The method of claim 9, wherein the additional property is associated with a larger amount of time than at least one of the one or more properties.
10. The method of claim 9, wherein the additional property is associated with a larger amount of time than at least one of the subset of device properties.
11. The method of claim 9, wherein the rank associated with a property is user configurable.
11. The method of claim 9, wherein the rank associated with a property is user configurable.
12. The method of claim 9, wherein the additional property is selected to resolve a classification conflict.
12. The method of claim 9, wherein the additional property is selected to resolve a classification conflict.
13. The method of claim 9, wherein the additional property is selected to classify a previously unclassified device.
13. The method of claim 9, wherein the additional property is selected to classify a previously unclassified device.
14. A system comprising: 
a memory; and 
a processing device, operatively coupled to the memory, to: 
select a device communicatively coupled to a network;
 access a plurality of device properties; 

determine a rank for each of the plurality of device properties, wherein the rank is associated with a classification criterion;






select one or more device properties from the plurality of device properties based on a respective associated rank of the one or more device properties; 


access information associated with the device based on the selected one or more device properties; 







determine a classification associated with the device based on the information associated with the device and the selected one or more device properties; 
store the classification associated with the device; and 
perform an action based on the classification wherein the action includes at least one or a remediation action, an informational action, or a logging action.
14. A system comprising: 
a memory; and 
a processing device, operatively coupled to the memory, to: 
select a device communicatively coupled to a network; 
access a plurality of device properties available to be used to classify the device; 
determine a rank for each of the plurality of device properties, wherein the rank is associated with at least one of an effectiveness, cost, or scalability associated with using the device property for device classification; 
generate an ordered list of the plurality of device properties based on the rank for each of the plurality of device properties; 
select a subset of device properties from the plurality of device properties available to be used to classify the device based on a respective position of each of the device properties in the ordered list and a respective associated rank of the subset of device properties; 
access information associated with the device based on the selected subset of device properties, wherein the information comprises values of the selected subset of device properties for the device from the plurality of device properties available to be used to classify the device; 

determine a classification associated with the device based on the information associated with the device and the selected subset of device properties; 
store the classification associated with the device; and 
perform an action based on the classification wherein the action includes at least one or a remediation action, an informational action, or a logging action.
15. The system of claim 14, wherein the rank associated with a property is based on one or more resources associated with the property.

15. The system of claim 14, wherein the rank associated with a property is based on one or more resources associated with the property.

16. The system of claim 14, wherein the rank associated with a property is based on an accuracy level associated with the property.

16. The system of claim 14, wherein the rank associated with a property is based on an accuracy level associated with the property.
17. The system of claim 14, wherein the rank associated with a property is based on a resistance to spoofing associated with the property.
17. The system of claim 14, wherein the rank associated with a property is based on a resistance to spoofing associated with the property.
18. The system of claim 14, wherein the selecting of the one or more properties is further based on a rank threshold.

18. The system of claim 14, wherein the selecting of the one or more device properties is further based on a rank threshold.
  19. A non-transitory computer readable medium having instructions encoded thereon that, when executed by a processing device, cause the processing device to: 
select a device communicatively coupled to a network; 

access a plurality of device properties; 

determine a rank for each of the plurality of device properties, wherein the rank is associated with a classification criterion; 





select one or more device properties from the plurality of device properties based on a respective associated rank of the one or more device properties; 




access information associated with the device based on the selected one or more device properties; 



determine, by a processing device, a classification associated with the device based on the information associated with the device and the selected one or more device properties; 


store the classification associated with the device; and perform an action based on the classification, wherein the action includes at least one of a remediation action, an informational action, or a logging action.

19. A non-transitory computer readable medium having instructions encoded thereon that, when executed by a processing device, cause the processing device to: 
select a device communicatively coupled to a network; 
access a plurality of device properties available to be used to classify the device; 
determine a rank for each of the plurality of device properties, wherein the rank is associated with at least one of an effectiveness, cost, or scalability associated with using the device property for device classification; 
generate an ordered list of the plurality of device properties based on the rank for each of the plurality of device properties; 

select a subset of device properties from the plurality of device properties available to be used to classify the device based on a respective position of each of the device properties in the ordered list and a respective associated rank of the subset of device properties; 

access information associated with the device based on the selected subset of device properties, wherein the information comprises values of the selected subset of device properties for the device; 
determine, by a processing device, a classification associated with the device based on the information associated with the device and the selected subset of device properties from the plurality of device properties available to be used to classify the device; 
store the classification associated with the device; and perform an action based on the classification, wherein the action includes at least one of a remediation action, an informational action, or a logging action.
20. The non-transitory computer readable medium of claim 19, wherein the rank associated with a property is based on one or more resources associated with the property.
20. The non-transitory computer readable medium of claim 19, wherein the rank associated with a property is based on one or more resources associated with the property.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7, 8, 14, 16-18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Cam et al. (US 2016/0248794), hereinafter Cam  in view of Smith et al. (US 2011/0099500), hereinafter Smith.

As for claim 1 Cam teaches a method comprising:
selecting a device communicatively coupled to a network (paragraph [0022] describes a node critically module determines which nodes in a network of nodes are critical nodes);
accessing a plurality of device properties (paragraph [0023] describes an asset value module determines asset value (i.e. property) for each node in the network of nodes);
determining a rank for each of the plurality of device properties (paragraph [0023] describes the asset values are output to a critically module which determines the ranking of each node based on their asset value), wherein the rank is associated with a classification criterion (paragraph [0024] describes an effectiveness module computes the effectiveness based on the weighted asset values, and the ranking module determines the ranking of cyber assets by considering the control, resilience and intrusion asset values of each node; paragraph [0055] further describes the effectiveness module produces the effectiveness attributes which are coupled to the ranking module to rank cyber assets of nodes);
determining a classification associated with the device based on the information associated with the device and the selected one or more device properties (paragraphs [0024] and [0062] describe a criticality module determines critical nodes from the network of nodes with respect to network connectivity and the attributes of resilience, control and influence);
storing the classification associated with the device (paragraph [0062] describes the criticality module receives the ranking outcomes and a closeness threshold of attributes and determines the critical nodes from the nodes); and 
performing an action based on the classification, wherein the action includes at least one of a remediation action, an informational action, or a logging action (paragraphs [0020]-[0021] describe determining critical nodes allows for administrators to determine which nodes to focus resilience and recovery on after an attack or to prevent attacks in the future, once critical nodes are determined, security assessments can be made by administrators of the network).
Cam fails to teach
selecting one or more device properties from the plurality of device properties based on a respective associated rank of the one or more device properties;
accessing information associated with a device based on a selected one or more device properties.
However, it is well known in the art, to select devices based on their rank in an ordered list, as evidenced by Smith.
Smith discloses
selecting one or more device properties from the plurality of device properties based on a respective associated rank of the one or more device properties (paragraphs [0081] and [0103] describe an event view comprising query parameters which comprise a set of event types, a time interval, a device list or device group, and additional criteria on the event attributes, display options include sort options i.e. sort order, ascending/descending, lazily loaded data are sorted on the fly and added to the table based on sorted sequence);
accessing information associated with a device based on a selected one or more device properties (paragraph [0001] describe events are collected for viewing from network devices; paragraphs [0089]-[0090] describe historical event viewing is performed by running a query to find records of stored events matching user specific filters for a time window in the past).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Smith for sorting and selecting devices from a view. The teachings of Smith, when implemented in the Cam system, will allow one of ordinary skill in the art to ensure that devices are selected based on factors that satisfy both contextual condition as well as user preferences. One of ordinary skill in the art would be motivated to utilize the teachings of Smith in the Cam system in order to identify devices that qualify to be selected based on their properties as well as other factors that meet user-defined filter criteria.

As for claim 3, the combined system of Cam and Smith teaches wherein the rank associated with a property is based on an accuracy level associated with the property (Cam: paragraph [0056] describes the ranking module implements an enhanced Technique for Order of Preference by Similarity to Ideal Solution, for more accurate ranking of cyber assets in accordance with their attributes by introducing weighting and threshold data, along with more realistic positive and negative ideal benchmarks).

As for claim 4, the combined system of Cam and Smith teaches wherein the rank associated with a property is based on a resistance to spoofing associated with the property (Cam: paragraph [0076] describes the effectiveness module computes the individual control effectiveness and resilience of cyber assets, and the ranking module determines a ranking of cyber assets by considering control, resilience, and influence asset value of each node).

As for claim 5, the combined system of Cam and Smith teaches wherein the selecting of the one or more properties is further based on a rank threshold (Cam: paragraphs [0055]-[0056] describe the ranking is performed with the aid of the weighting and threshold data).

As for claim 7, Cam teaches all the limitations set forth above except wherein a respective rank associated with one or more properties are dynamically adjustable.
However, it is well known in the art, to dynamically change node classifications, as evidenced by Smith.
Smith discloses wherein a respective rank associated with one or more properties are dynamically adjustable (paragraphs [0083] and [0103] describe custom views are created from a base predefined view and is user-customized by changing query parameters or display options; lazily loaded data are sorted on the fly and added to the table based on the sort sequence, the default sorting can be overridden by any custom sort setting associated with the displayed view).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Smith for providing custom sort on devices listed on a displayed view. The teachings of Smith, when implemented in the Cam system, will allow one of ordinary skill in the art to improve the process of selecting a qualify device. One of ordinary skill in the art would be motivated to utilize the teachings of Smith in the Cam system in order to identify devices that qualify to be selected based on their properties as well as other factors especially when the devices having similar attributes.

As for claim 8, the combined system of Cam and Smith an teaches wherein the respective rank associated with the one or more properties is based on a score function (Cam: paragraphs [0030]-[0031] describe the impact of vulnerabilities and threats are computed using Common Vulnerability Scoring System scores, the results of the computation enable the calculation of risk score, the same risk score along with the control effectiveness score is utilized by the host level, in addition to these host-based tasks, other tasks are performed including ranking and identify critical assets at host and network levels). 

As for claim 14, Cam teaches a system comprising (Fig. 1, system 120; paragraph [0025] describes a computer system):
a memory (Fig. 1, memory 126; paragraph [0027] describes a memory); and
a processing device, operatively coupled to the memory (Fig. 1, processor 122; paragraphs [0027]-[0027] describes a processor executes instructions stored at the memory to perform operations by modules of the processor), to:
select a device communicatively coupled to a network (paragraph [0022] describes a node critically module determines which nodes in a network of nodes are critical nodes);
access a plurality of device properties (paragraph [0023] describes an asset value module determines asset value (i.e. property) for each node in the network of nodes);
determine a rank for each of the plurality of device properties (paragraph [0023] describes the asset values are output to a critically module which determines the ranking of each node based on their asset value), wherein the rank is associated with a classification criterion (paragraph [0024] describes an effectiveness module computes the effectiveness based on the weighted asset values, and the ranking module determines the ranking of cyber assets by considering the control, resilience and intrusion asset values of each node; paragraph [0055] further describes the effectiveness module produces the effectiveness attributes which are coupled to the ranking module to rank cyber assets of nodes);
determine a classification associated with the device based on the information associated with the device and the selected one or more device properties (paragraphs [0024] and [0062] describe a criticality module determines critical nodes from the network of nodes with respect to network connectivity and the attributes of resilience, control and influence);
store the classification associated with the device (paragraph [0062] describes the criticality module receives the ranking outcomes and a closeness threshold of attributes and determines the critical nodes from the nodes); and performing an action based on the classification, wherein the action includes at least one of a remediation action, an informational action, or a logging action (paragraphs [0020]-[0021] describe determining critical nodes allows for administrators to determine which nodes to focus resilience and recovery on after an attack or to prevent attacks in the future, once critical nodes are determined, security assessments can be made by administrators of the network).
Cam fails to teach
select one or more device properties from the plurality of device properties based on a respective associated rank of the one or more device properties;
access information associated with a device based on a selected one or more device properties.
However, it is well known in the art, to select devices based on their rank in an ordered list, as evidenced by Smith.
Smith discloses
select one or more device properties from the plurality of device properties based on a respective associated rank of the one or more device properties (paragraphs [0081] and [0103] describe an event view comprising query parameters which comprise a set of event types, a time interval, a device list or device group, and additional criteria on the event attributes, display options include sort options i.e. sort order, ascending/descending, lazily loaded data are sorted on the fly and added to the table based on sorted sequence);
access information associated with a device based on a selected one or more device properties (paragraph [0001] describe events are collected for viewing from network devices; paragraphs [0089]-[0090] describe historical event viewing is performed by running a query to find records of stored events matching user specific filters for a time window in the past).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Smith for sorting and selecting devices from a view. The teachings of Smith, when implemented in the Cam system, will allow one of ordinary skill in the art to ensure that devices are selected based on factors that satisfy both contextual condition as well as user preferences. One of ordinary skill in the art would be motivated to utilize the teachings of Smith in the Cam system in order to identify devices that qualify to be selected based on their properties as well as other factors that meet user-defined filter criteria.

As for claim 16, the combined system of Cam and Smith teaches wherein the rank associated with a property is based on an accuracy level associated with the property (Cam: paragraph [0056] describes the ranking module implements an enhanced Technique for Order of Preference by Similarity to Ideal Solution, for more accurate ranking of cyber assets in accordance with their attributes by introducing weighting and threshold data, along with more realistic positive and negative ideal benchmarks).

As for claim 17, the combined system of Cam and Smith teaches wherein the rank associated with a property is based on a resistance to spoofing associated with the property (Cam: paragraph [0076] describes the effectiveness module computes the individual control effectiveness and resilience of cyber assets, and the ranking module determines a ranking of cyber assets by considering control, resilience, and influence asset value of each node).

As for claim 18, the combined system of Cam and Smith teaches wherein the selecting of the one or more properties is further based on a rank threshold (Cam: paragraphs [0055]-[0056] describe the ranking is performed with the aid of the weighting and threshold data).

As for claims 19, the claim is computer program product claim of system claim 14.  Claim 19 is rejected for the same reasons given to claim 14.

Claims 2, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cam (US 2016/0248794) in view of Smith (US 2011/0099599) further in view of Senarath et al. (US 2015/0032495) hereinafter Senarath.

As for claim 2, the combined system of Cam and Smith teaches wherein the rank associated with a property is based on one or more value associated with classifying the device based on the property (Cam: paragraph [0023] describes the asset values are output to a critically module which determines the ranking of each node based on their asset value).
The combined system of Cam and Smith fails to teach wherein one or more value is resources costs associated with classifying a device based on a property.
However, it is well known in the art to obtain usage and resource consumption data from a device, as evidenced by Senarath.
Senarath discloses wherein one or more value is resources costs associated with a property (paragraph [0023] describes a node evaluates its resource cost).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Senarath for obtaining data related to resource cost of a network device. The teachings of Senarath, when implemented in the Cam and Smith system, will allow one of ordinary skill in the art to generate subsequent information pertaining to resource consumption by the network device. One of ordinary skill in the art would be motivated to utilize the teachings of Senarath in the Cam and Smith system in order to recognize a pattern of resource consumption of network devices which helps to manage resource in a system.

As for claim 15, the combined system of Cam and Smith teaches wherein the rank associated with a property is based on one or more value (Cam: paragraph [0023] describes the asset values are output to a critically module which determines the ranking of each node based on their asset value). 
The combined system of Cam and Smith fails to teach wherein one or more value is resources associated with a property.
However, it is well known in the art to obtain usage and resource consumption data from a device, as evidenced by Senarath.
Senarath discloses wherein one or more value is resources associated with a property (paragraph [0023] describes a node evaluates its resource cost).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Senarath for obtaining data related to resource cost of a network device. The teachings of Senarath, when implemented in the Cam and Smith system, will allow one of ordinary skill in the art to generate subsequent information pertaining to resource associated with the network device. One of ordinary skill in the art would be motivated to utilize the teachings of Senarath in the Cam and Smith system in order to obtain additional values associated with network devices which provides more parameters to evaluate a device’s characteristics. 

As for claims 20, the claim is computer program product claim of system claim 15.  Claim  20 is rejected for the same reasons given to claim 15.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cam (US 2016/0248794) in view of Smith (US 2015/0099500) further in view of Ibatullin (US 2015/0067866).

As for claim 6, the combined system of Cam and Smith teaches all the limitations set forth above except wherein a selecting of one or more properties is further based on whether the one or more properties are passive or active.
However, it is well known in the art, to obtain characteristics of a device based on the context of the data being captured, as evidenced by Ibatullin.
Ibatullin discloses wherein a selecting of one or more properties is further based on whether the one or more properties are passive or active (paragraph [0019] describes characteristics about a computing device can be captured by the security device when the computing device attempts to access a target network e.g. operating environment browser plugins details, time zone, etc. these characteristics are passive information; paragraph [0020] describes response message to the computing device from application servers is intercepted and executable code is injected into the response message to ascertain characteristics such as configuration information which is active information).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Ibatullin for obtaining data related to a network device based on activities/characteristics associated with the device. The teachings of Ibatullin, when implemented in the Cam and Smith system, will allow one of ordinary skill in the art to collect data associated with a network device.  One of ordinary skill in the art would be motivated to utilize the teachings of Ibatullin in the Cam and Smith system in order to collect and maintain samples of data that involve with every aspect of a device in a network and analyze the properties of the device based on the collected samples of data.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cam (US 2016/0248794) and Smith (US 2011/0099500) in view of Ibatullin (US 2015/0067866) further in view of Midboe (US 2016/0350674).

As for claim 9, the combined system of Cam and Smith teaches in response to a condition, selecting an additional property based on a respective associated rank of the additional property (Smith: paragraph [0076] describes a user selects a different view that is listed in a view navigator, in response, new query is formed and sent to a database which provides a new set of event records).
The combined system of Cam and Smith fails to teach wherein a condition is a classification confidence value associated with a classification being below a threshold, selecting an additional property based on the respective associated rank;
determining an additional classification based on the information associated with the device and based on the additional property and the one or more properties according to the respective ranks of the additional property and the first one or more properties.
However, it is well known in the art, to select properties of computing devices based on a threshold, as evidenced by Ibatullin.
Ibatullin discloses determining an additional classification based on the information associated with the device and based on the additional property and the one or more properties according to the respective ranks of the additional property and the first one or more properties (paragraph [0041] describes once the profile generation module has received enough information about the computing device to generate a profile, the profile generation module generates a profile, the security device determines whether the computing device is a malicious device by sending the generated profile to a security service and receiving an indication of a malicious rating and/or an indication of whether the security service categorized the computing device as a malicious device).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Ibatullin for obtaining data related to a network device based on a threshold. The teachings of Ibatullin, when implemented in the Cam and Smith system, will allow one of ordinary skill in the art to select characteristics of a network device.  One of ordinary skill in the art would be motivated to utilize the teachings of Ibatullin in the Cam and Smith system in order to accurately identify and classify computing devices based on a specific criteria or threshold.
The combined system of Cam, Smith and Ibatullin fails to teach wherein a specific value is below a threshold.
However, it is well known in the art, to define a confidence value as below a threshold as evidenced by Midboe.
Midboe discloses wherein a condition is a classification confidence value associated with a classification being below a threshold (paragraph [0038] describes a classification with a confidence level below a satisfactory threshold).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Midboe for using a classification level below a threshold as a factor. The teachings of Midboe, when implemented in the Cam, Smith and Ibatullin system, will allow one of ordinary skill in the art to perform subsequent actions pertaining to the decision of the value of a classification. One of ordinary skill in the art would be motivated to utilize the teachings of Midboe in the Cam, Smith and Ibatullin system in order to further refine and train a classification to obtain more accurate classification results.

As for claim 11, the combined system of Cam, Smith, Ibatullin and Midboe teaches wherein the rank associated with a property is user configurable (Smith: paragraph [0081] describes the event views comprise datasets that a user can manage, query parameters comprise a set of filters which map to a set of event types, a device list or device group and any number of additional criteria on any of the event attributes).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cam (US 2016/0248794)  and Smith (US 2011/0099500) and Ibatullin (US 2015/0067866) in view of Midboe (US 2016/0350674)  further in view of Carlsson et al. (US 2015/0237596) hereinafter Carlsson.

As for claim 10, the combined system of Cam, Smith, Ibatullin and Midboe teaches all the limitations set forth above except wherein an additional property is associated with a larger amount of time than at least one of one or more properties.
However, it is well known in the art, to consider a device features include time as evidenced by Carlsson.
Carlsson discloses wherein an additional property is associated with a larger amount of time than at least one of one or more properties (paragraph [0134] describes devices having non-human device features or behavior can be classified into relative static devices which includes features such as the device can stay for a long time in one place e.g. over 24 hours or longer).
 One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Carlsson for defining a device characteristics. The teachings of Carlsson, when implemented in the Cam, Smith, Ibatullin and Midboe system, will allow one of ordinary skill in the art to classify devices. One of ordinary skill in the art would be motivated to utilize the teachings of Carlsson in the Cam, Smith, Ibatullin and Midboe system in order to identify and classify characteristics belongs to devices to infer typical or atypical behavior which helps identify devices that have non-human features 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cam (US 2016/0248794), Smith (US 2011/0099500) and Ibatullin (US 2015/0067866) in view of Midboe (US 2016/0350674) further in view of Shuman (US 2015/0229770).

As for claim 12, the combined system of Cam, Smith, Ibatullin and Midboe teaches wherein an additional property is selected to meet a condition (Smith: paragraph [0083] describes custom views are created by changing query parameters or display options).
The combined system of Cam, Smith, Ibatullin and Midboe fails to teach wherein a condition is resolving a classification conflict.
However, it is well known in the art, to prioritize registered devices, as evidenced by Shuman.
Shuman discloses wherein a condition is resolving a classification conflict (paragraph [0085] describes when the computing devices having similar attributes, the server prioritizes devices that are currently registered with the server).
One of ordinary skill in the art before the effective fling date of the claimed invention would have recognized the ability to utilize the teachings of Shuman for selecting devices from an ordered list. The teachings of Shuman, when implemented in the Cam, Smith, Ibatullin and Midboe system, will allow one of ordinary skill in the art to ensure that devices are selected based on factors that satisfy both contextual condition as well as user preferences. One of ordinary skill in the art would be motivated to utilize the teachings of Shuman in the Cam, Smith, Ibatullin and Midboe system in order to identify devices that qualify to be selected based on their properties as well as other factors especially when the devices having similar attributes.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cam (US 2016/0248794), Smith (US 2011/0099500) and Ibatullin (US 2015/0067866) in view of Midboe (US 2016/0350674) further in view of Fishburn et al. (US 2018/0196094) hereinafter Fishburn.

As for claim 14, the combined system of Cam, Smith, Ibatullin and Midboe teaches all the limitations set forth above except wherein an additional property is selected to classify a previously unclassified device.
However, it is well known in the art, to collect more information associated with a device to classify the device, as evidenced by Fishburn.
Fishburn discloses wherein an additional property is selected to classify a previously unclassified device (paragraph [0021] describes devices whose characteristics that are similar to another type of device or to many other types of devices are ambiguous devices; paragraph [0048] and [0050]-[0051] describe when more data are collected from a device in the ambiguous group, this additional data is used to train a new model for an ambiguous device which allows the device to be reliably identified).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Fishburn for collecting additional information about a device.  The teachings of Fishburn, when implemented in the Cam, Smith, Ibatullin and Midboe system, will allow one of ordinary skill in the art to classify devices. One of ordinary skill in the art would be motivated to utilize the teachings of Fishburn in the Cam, Smith, Ibatullin and Midboe system in order to ensure that ambiguous devices due to their characteristics can be reliably identified which provide a user more insight into the resource consumption of devices.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Duraisamy et al. (US 2018/0075363) teach automated inference of evidence from log information
Chen et al. (US 2015/0293685) teach user interface for viewing event data
Loeb et al. (US 2019/0205793) teach automated profiling and context dependent cooperative iot management operations

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                  /L.T.N/Examiner, Art Unit 2459                          

/George C Neurauter, Jr./Primary Examiner, Art Unit 2459